                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
MAT S. BAYSA,

      Plaintiff,

v.                                                CASE NO. 8:17-cv-434-T-02SPF

ROBERT GUALTIERI in his official
capacity as Sheriff of the Pinellas County
Sheriff’s Office, CHARLES REDINGER,
individually and as Pinellas County Deputy,
STEPHANIE ARCHER, individually and
as Pinellas County Deputy Sheriff,

      Defendants.
                                          /

                                     ORDER

      Upon due consideration of Defendant’s Motion for Attorneys’ Fees (Dkt.

74) and Plaintiff’s Response in Opposition (75), the Court denies the motion. In

granting summary judgment, the Court found that Plaintiff failed to demonstrate

that Defendants had deprived him of a constitutionally protected liberty or

property interest, and that even if he had, Defendants would have been entitled to

qualified immunity. (Dkt. 70). Defendants now move as prevailing parties to tax

attorney’s fees under 42 U.S.C. § 1988(b).1


      1
         In any action to enforce the provisions of § 1983, “the court, in its
discretion, may allow the prevailing party . . . a reasonable attorney’s fee as part
      Defendants assert that they are entitled to an award of attorney’s fees

because Plaintiff’s case was frivolous, unreasonable, and without foundation,

citing to Hughes v. Rowe, 449 U.S. 5, 14 (1980), and Sullivan v. School Bd. of

Pinellas Cnty., 773 F.2d 1182, 1189-90 (11th Cir. 1985). They argue that “but for”

Plaintiff’s inexplicable change in testimony from his criminal trial to his

deposition in this case, the Court would have dismissed the case before it ever

proceeded to summary judgment.2

      So as not to discourage plaintiffs from bringing civil rights lawsuits,

“[p]olicy concerns militate against awarding attorney’s fees to defendants in civil

rights cases.” Sayers v. Stewart Sleep Ctr., Inc., 140 F.3d 1351, 1353 (11th Cir.

1998). More than Plaintiff’s ultimate loss is required. Bruce v. City of

Gainesville, 177 F.3d 949, 951 (11th Cir. 1999). Although a close question, the

Court denies fees pursuant to the reasoning of Sayers, supra, and Perry v. Orange

Cnty., 341 F.Supp.2d 1197, 1205 (M.D. Fla. 2004).




of its costs . . . .” 42 U.S.C. § 1988(b).
      2
         The Court found that Plaintiff’s testimony differed substantially and
materially from his criminal trial. (Dkt. 70). At trial, he made no mention of
being punched, kicked, or choked, but at his deposition he recalled quite the
opposite.
                                             -2-
      ACCORDINGLY, Defendant’s Motion for Attorneys’ Fees (Dkt. 74) is

denied.

      DONE AND ORDERED at Tampa, Florida, on November 13, 2018.



                              s/William F. Jung
                            WILLIAM F. JUNG
                            UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                   -3-
